                                          Case 5:18-cv-07597-BLF Document 216 Filed 01/12/21 Page 1 of 2




                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                         SAN JOSE DIVISION

                                   6

                                   7     JERI CONNOR,                                       Case No. 18-cv-07597-BLF
                                   8                    Plaintiff,
                                                                                            ORDER DENYING MOTION FOR
                                   9             v.                                         RELIEF FROM NONDISPOSITIVE
                                                                                            PRETRIAL ORDER OF MAGISTRATE
                                  10     QUORA, INC.,                                       JUDGE
                                  11                    Defendant.                          [Re: ECF 209]
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is Plaintiff Jeri Connor’s motion for relief from a non-dispositive pretrial

                                  14   order of Magistrate Judge Nathanael M. Cousins, pursuant to Local Civil Rule 72-2. See Mot.,

                                  15   ECF 209. Ms. Connor challenges Judge Cousins’s denial of her motion to compel further

                                  16   document production on the basis that he failed to apply the three-part test for implied waiver as

                                  17   set forth in Home Indemnity Co. v. Lane Powell Moss & Miller, 43 F.3d 1322, 1326 (9th Cir.

                                  18   1995). Mot. 1. After the Court ordered Quora to respond to Ms. Connor’s motion, Quora filed an
                                  19   opposition brief arguing that Judge Cousins correctly decided that Quora did not impliedly waive

                                  20   its work product privilege. See Opp’n, ECF 189.

                                  21          A magistrate judge’s non-dispositive pretrial order may be modified or set aside if it is

                                  22   “clearly erroneous or is contrary to law.” Fed. R. Civ. P. 72(a). “[T]he magistrate’s factual

                                  23   determinations are reviewed for clear error, and the magistrate’s legal conclusions are reviewed to

                                  24   determine whether they are contrary to law.” Perry v. Schwarzenegger, 268 F.R.D. 344, 348 (N.D.

                                  25   Cal. 2010). Having reviewed the briefing and underlying order, the Court finds no clear error and

                                  26   that Judge Cousins’s legal conclusion was not contrary to law. Judge Cousins found that Quora
                                  27   did not waive the privilege by filing the selective testimony of Zhe Fu, Paula Griffin, and Jesse

                                  28   Duan in support of summary judgment. Order 2, ECF 206 He further found that the witnesses did
                                          Case 5:18-cv-07597-BLF Document 216 Filed 01/12/21 Page 2 of 2




                                   1   not reference or rely upon the documents in question in their declarations. Id. And finally, he

                                   2   found that Ms. Connor should be able to understand and rebut the testimony without piercing

                                   3   privileged information. Id. These findings satisfy the three-part test as articulated in Home

                                   4   Indemnity Co. 43 F.3d at 1326. Accordingly, the Court DENIES Ms. Connor’s motion for relief.

                                   5          IT IS SO ORDERED.

                                   6

                                   7   Dated: January 12, 2021

                                   8                                                    ______________________________________
                                                                                        BETH LABSON FREEMAN
                                   9                                                    United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                         2
